DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDS)s were submitted on 10/13/2021 and 01/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were being considered by the examiner.

Claim Objections
2.	Claim 18 is objected to because of the following informalities:
In line 25, “… and the model implementation instructions.” should read  – … and the model implementation instruction; -- (Emphasis added).
Appropriate correction is required.  


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-11 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mars (US PGPUB US 2019/0102494 A1, hereinafter referred to as “Mars”) (cited in IDS dated 10/13/2021) in view of Berti et al. (US PGPUB US 2019/0354922 A1, hereinafter referred to as “Berti”).


Regarding Claim 1, Mars teaches a system (Fig. 1, a digital twin system) for providing digital twin services for a physical asset (Fig. 1, a physical asset 6) from multiple digital twin providers (Fig. 1, a user terminal 10; Para 0017, “a digital twin system for predicting a residual life of a physical asset includes at least one user computer”), comprising: 
a plurality of provider terminals (Fig. 1, user terminal 10; Para 0017, “at least one user computer”); an asset owner terminal (Fig. 1, asset manager 12); and a server (Fig. 1, 4 and 14) in communication with the plurality of provider terminals and the asset owner terminal (Fig. 1; Para 0017), the server including (Para 0047, “The administration server 4 and the simulator server 14 can be different subsystems of a single server or can be multiple administration servers 4 and multiple simulator servers 14”):  
a processor (Para 0017, “The at least one server includes at least one processor and at least one memory”); a memory (Para 0017, “The at least one server includes at least one processor and at least one memory”) including a tangible, non-transitory computer readable medium with processor-executable instructions stored thereon (Para 0025, “The memory includes a tangible, non-transitory computer readable medium with processor-executable instructions stored thereon”); 
an administration subsystem (Fig. 1, an administration server 4 and a simulator server 14) configured to: 
receive a plurality of asset models with model implementation instructions from at least one of the provider terminals (Fig. 1; Para 0016, “periodically receive operational information from an asset, (e.g., recorded by load, displacement, temperature, acceleration sensors)”; Para 0017); 
store the plurality of asset models with the model implementation instructions into a model database (Para 0017, “The at least one server is configured for storing the digital twin of the physical asset. The digital twin includes a model of the physical asset and a current damage state”); 
receive a digital twin request (a periodic residual life simulation request), (Para 0017, “The at least one server is also configured for receiving a periodic residual life simulation request from the administration subsystem”); 
create the digital twin instantiation for the physical asset (Para 0026, “The simulator … to perform several functions … A further function of the simulator is storing the digital twin of the physical asset. This digital twin includes a model of the physical asset with the current damage state of the digital twin”; Para 0054, “… creating or updating the digital twin to synchronize its damage state with the physical asset 6”); 
receive operating history data of the physical asset from a data source (Para 0017, “The administration subsystem has at least one database and configured to receive operating history data of the physical asset from the data source”; Para 0026); store the operating history data of the physical asset (Para 0017, “The administration subsystem has at least one database and configured to receive operating history data of the physical asset from the data source and store the operating history data of the physical into the at least one database”); 
generate a reportable (residual life prediction; status report) for the digital twin instantiation (Fig. 1; Para 0017, “A residual life prediction for the physical asset is generated by using the fatigue solver algorithm with a hypothetical operating history data and the updated digital twin”; Para 0021, “the simulator automatically generates at least one of the damage event warning, the end of life warning, and the status report to the at least one user computer”); and transmit the reportable to the asset owner terminal (Fig. 1; Para 0021, “the status report to the at least one user computer”; Para 0024); 
an operation subsystem (Fig. 1, a simulator server 14) configured to: receive a current life request from the administration subsystem (Para 0018, “The periodic residual life simulation requests themselves may occur at least one of once per minute, once per hour, and once per day.”); determine a current life of the digital twin instantiation using the operating history data and the model implementation instructions (Para 0016, “The residual life may also be computed after each period …”’ Para 0017, “A residual life prediction for the physical asset is generated by using the fatigue solver algorithm with a hypothetical operating history data and the updated digital twin”); 
wherein the reportable includes the current life of the digital twin instantiation (Fig. 1; Para 0017, “A residual life prediction for the physical asset is generated by using the fatigue solver algorithm with a hypothetical operating history data and the updated digital twin”).
Mars fails to explicitly teach receive a digital twin request, from the asset owner terminal, . However, Berti teaches receive a digital twin request, from the asset owner terminal, for creating a digital twin instantiation of a selected asset model from the model database (Para 0010, “the processor receives, from a user, a lookup request for the digital representation of the physical asset”; Para 0006, “a processor of a computer”; Para 0007).
Berti is considered to be analogous to the claimed invention because it is in the same field of managing a digital representation of a physical asset. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars to incorporate the teachings of Berti by providing an operating of receiving the digital twin request (i.e., a lookup request for the digital representation of the physical asset) from the asset owner terminal (i.e., a user), where the Berti’s processor receiving the request is indicative of the processor of a digital twin management system (i.e., applied to the server and/or the administration subsystem of the claimed invention), as taught by Berti at least at Para 0006-0007 and 0010.

Regarding Claim 2, Mars teaches wherein the data source includes data manually entered and transmitted from the asset owner terminal (Para 0030, “a user could act as the data source by manually inputting the operating history data into the system using the user computer”).

Regarding Claim 3, Mars teaches wherein the data source includes data from a sensor in communication with the physical asset (Para 0053, “the at least one sensor 8 is in communication with the physical asset 6 and the administration server 4. The at least one sensor 8 monitors the physical asset 6 and collects the operating history data”).

Regarding Claim 4, Mars teaches wherein the administration subsystem is configured to receive the data continuously and automatically from the sensor (Para 0053, “This data collection by the at least one sensor 8 may be performed automatically and may be continuously or intermittently transmitted to the administration server 4”).

Regarding Claim 5, Mars teaches wherein the sensor is configured to monitor a member selected from a group consisting of a load of the physical asset, a displacement of the physical asset, a temperature of the physical asset, an acceleration of the physical asset, a stress of the physical asset, a strain of the physical asset, an exposure to an environmental factor, and combinations thereof (Para 0053, “The at least one sensor 8 monitors the physical asset 6 and collects the operating history data. For example, the at least one sensor 8 may include a physical sensor disposed on or adjacent to or in communication with the physical asset 6, or otherwise configured to monitor, at least one of time, load, displacement, and temperature of the physical asset 6 in operation”).

Regarding Claim 6, Mars teaches wherein the operation subsystem is further configured to: receive a residual life prediction request from the administration subsystem (Para 0017, “The at least one server is also configured for receiving a periodic residual life simulation request from the administration subsystem”); determine a residual life prediction by using the model implementation instructions, the current life, and a hypothetical operating history data (Para 0016, “The residual life may also be computed after each period, in terms of repeats of a hypothetical ideal load case, or in terms of repeats of the total history experienced previously”; Para 0020, “hypothetical operating history data”); and wherein the residual life prediction is indicative of a residual life before reaching a predetermined state associated with the physical asset in operation (Para 0023, “The residual life prediction is indicative of the residual life before reaching a failure mode associated with the physical asset in operation”).

Regarding Claim 7, Mars teaches wherein the administration subsystem is configured to send at least one of the current life request and the residual life prediction request to the operation subsystem at a set predetermined interval (Para 0017, “The at least one server is also configured for receiving a periodic residual life simulation request from the administration subsystem”; Para 0018, “The periodic residual life simulation requests themselves may occur at least one of once per minute, once per hour, and once per day”).

Regarding Claim 8, Mars teaches wherein the hypothetical operating history data includes a number of cycles of a hypothetical ideal load case (Para 0020, “The hypothetical operating history data may also include cycles of a hypothetical ideal load case”).

Regarding Claim 9, Mars teaches wherein the hypothetical operating history data includes a number of cycles based on a total of the operating history data (Para 0020, “The hypothetical operating history data may also include cycles of a hypothetical ideal load case. The hypothetical operating history data may also be cycles of a total operating history of the physical asset”).

Regarding Claim 10, Mars fails to explicitly teach wherein the operation subsystem includes a third-party server. However, Berti teaches wherein the operation subsystem includes a third-party server (Fig. 1, 108; Para 0081, “Over the lifecycle of the asset, a plurality of parties may be involved in the creation (and/or updating) of the electronic representation of the asset. The parties may include asset dealer 102, asset owner 104, asset manufacturer (not shown), asset manufacturer maintenance service or asset manufacturer warranty service 106, third-party maintenance provider 108 or any other party may be involved in the asset maintenance. The parties may register the asset into a software application provided on a computer server by entering descriptive information and then update the electronic representation of the asset on an event occurrence”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars to incorporate the teachings of Berti by providing a third-party server to thereby creating or updating the digital representation of the physical asset, as taught by Berti at least at Fig.1 and Para 0081.  

Regarding Claim 11, Mars teaches wherein the operation subsystem further includes an interpolation engine configured to accelerate computation time (Fig. 10; Para 0088, “the interpolation engine 70 allows the digital twin system to rapidly process long time histories”)

Regarding Claim 17, it is a system type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding Claim 18, it is a method type claim having similar limitations as of claim 1 above. Therefore, it is rejected under the same rationale as of claim 1 above.

Regarding Claim 19, it is dependent on claim 18 and a method type claim having similar limitations as of claim 6 above. Therefore, it is rejected under the same rationale as of claim 6 above.

Regarding Claim 20, it is dependent on claim 19 and a method type claim having similar limitations as of claim 7 above. Therefore, it is rejected under the same rationale as of claim 7 above.

5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mars in view of Berti and further in view of XIN et al. (US PGPUB US 2019/0086911 A1, hereinafter referred to as “XIN”).
Regarding Claim 12, Mars teaches further comprising (Fig. 1; Para 0016, “periodically receive operational information from an asset, (e.g., recorded by load, displacement, temperature, acceleration sensors)”; Para 0017, “The at least one server is configured for storing the digital twin of the physical asset. The digital twin includes a model of the physical asset and a current damage state”), and (Para 0026, “The simulator … to perform several functions … A further function of the simulator is storing the digital twin of the physical asset. This digital twin includes a model of the physical asset with the current damage state of the digital twin”; Para 0054, “… creating or updating the digital twin to synchronize its damage state with the physical asset 6”). 
Mars in view of Berti fails to explicitly teach an operating platform including a provider module and an asset owner module. That is, Mars in view of Berti does not explicitly disclose an operating platform used for uploading and managing the asset models and the model implementation instructions as well as the request for creating the digital twin instantiation. However, XIN teaches an operating platform (user platforms 120 or platform 300) including a provider module and an asset owner module (including a provider module and an asset owner module) (Para 0034, “The machine health module 102 … may output results that may be transmitted to (and in some instances presented on) at least one of various user platforms 120 or to other systems (not shown)”; Para 0036, “supply output from the machine health module 102 to at least one of user platforms 120, or to other systems”; Para 0038, “A user may access the system 100 via one of the user platforms 120 … to access the machine health module 102 and information about and/or manage the installed product 104”; Para 0066, “a software application or module within the platform 300”).
XIN is considered to be analogous to the claimed invention because it is in the same field of a digital twin service for a health status and a remaining useful life of an installed product. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars in view of Berti to incorporate the teachings of XIN by providing an operating platform as, e.g., a user interface for uploading and managing the asset models and the model implementation instructions as well as performing a request for the digital twin instantiation, as taught by XIN at least at Para 0034, 0036, 0036 and 0066.

6.	Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mars in view of Berti, and further in view of Hershey et al. (US 10404569 B1, hereinafter referred to as “Hershey”).
Regarding Claim 13, Mars in view of Berti fails to explicitly teach wherein the physical asset is a physical asset system. 
However, Hershey teaches wherein the physical asset is a physical asset system (Fig. 1A; Col 4, lines 62-65, “The system 100 includes a computer data store 110 that provides information to a digital twin of twinned physical asset or system 150”; Col. 1 lines 22-55; Col. 2, lines 60-67).
Hershey is considered to be analogous to the claimed invention because it is in the same field of a digital twin for estimating a remaining useful life of a twinned physical system using sensors. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars to incorporate the teachings of Hershey by providing the physical asset system including a plurality of individual components (e.g., sensors or actuators).

Regarding Claim 14, Mars fails to explicitly teach wherein the physical asset system includes a plurality of individual components, each of the individual components having an associated digital twin instantiation. 
However, Hershey teaches wherein the physical asset system includes a plurality of individual components, each of the individual components having an associated digital twin instantiation (Col. 1, lines 22-55, “Note that a real world physical system might be associated with system components, such as sensors and actuators. Increasingly, systems are becoming spatially distributed and these systems therefore include components that are significantly spatially distributed. As a consequence, there may be a need to provide an information transportation fabric that serves to sense, transport data, and control the spatially distributed components in order for the system to function efficiently and safely. … execute the digital twin model in connection with the at least one component and operation of the twinned physical system”; Col. 2, lines 60-67, “the individual components having their own reliability measures and distributions”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars to incorporate the teachings of Hershey by providing the physical asset system including a plurality of individual components (e.g., sensors or actuators), where each of the individual components has an associated digital twin instantiation, taught by Hershey at least at Col. 1 lines 22-55 and Col. 2, lines 60-67.

Regarding Claim 15, Mars fails to explicitly teach wherein the associated digital twin instantiation of one of the individual components is different from the associated digital twin instantiation of another one of the individual components.
Hershey teaches wherein the associated digital twin instantiation of one of the individual components is different from the associated digital twin instantiation of another one of the individual components (Col. 1, lines 22-55, “Note that a real world physical system might be associated with system components, such as sensors and actuators. Increasingly, systems are becoming spatially distributed and these systems therefore include components that are significantly spatially distributed. As a consequence, there may be a need to provide an information transportation fabric that serves to sense, transport data, and control the spatially distributed components in order for the system to function efficiently and safely. … execute the digital twin model in connection with the at least one component and operation of the twinned physical system”; Col. 2, lines 60-67, “the individual components having their own reliability measures and distributions”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars to incorporate the teachings of Hershey by providing different digital twin instantiation for individual components (e.g., sensors or actuators), as Hershey teaches system components (i.e., individual components) spatially distributed and execute each digital twin model for each component, taught by Hershey at least at Col. 1 lines 22-55 and Col. 2, lines 60-67.

Regarding Claim 16, Mars fails to explicitly teach wherein the associated digital twin instantiation of one of the individual components is provided by a provider different from the associated digital twin instantiation of the another one of the individual components.
However, Hershey teaches wherein the associated digital twin instantiation of one of the individual components is provided by a provider (i.e., external resources or other data services) different from the associated digital twin instantiation of the another one (i.e., external resources or other data services) of the individual components (Col. 3, lines 54-57, “A digital twin may be placed on a twinned physical system and run autonomously or globally with a connection to external resources using the Internet of Things (IoT) or other data services”).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mars to incorporate the teachings of Hershey by providing different digital twin instantiation for individual components from different providers (i.e., other data services or external resources). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BYUNG RO LEE whose telephone number is (571)272-3707.  The examiner can normally be reached on Monday-Friday 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-2555.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BYUNG RO LEE/Examiner, Art Unit 2866                                                                                                                                                                                                        

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858